                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

            Carl Harris,              )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )               3:20-cv-00442-FDW
                                      )                 3:12cr144-FDW
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 21, 2021 Order.

                                               May 21, 2021
